Name: Commission Implementing Decision (EU) 2018/1203 of 21 August 2018 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in the United States of America and repealing Commission Implementing Decision (EU) 2017/204 (notified under document C(2018) 5848)
 Type: Decision_IMPL
 Subject Matter: European Union law;  international trade;  America;  trade;  wood industry;  agricultural policy;  trade policy;  agricultural activity
 Date Published: 2018-08-27

 27.8.2018 EN Official Journal of the European Union L 217/7 COMMISSION IMPLEMENTING DECISION (EU) 2018/1203 of 21 August 2018 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in the United States of America and repealing Commission Implementing Decision (EU) 2017/204 (notified under document C(2018) 5848) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) and points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV thereto, Whereas: (1) Article 5(1) of Directive 2000/29/EC, in conjunction with point 2.3 of Section I of Part A of Annex IV to that Directive, provides for special requirements concerning the introduction into the Union of ash (Fraxinus L.) wood, as well as certain other wood species, originating in the United States of America. (2) Commission Implementing Decision (EU) 2017/204 (2) authorised Member States to provide for a temporary derogation from Article 5(1) of Directive 2000/29/EC in conjunction with point 2.3 of Section I of Part A to Annex IV to that Directive for special requirements concerning the introduction into the Union of ash (Fraxinus L.) wood originating in the United States of America. (3) Implementing Decision (EU) 2017/204 expired on 30 June 2018. It should therefore be succeeded by this Decision to ensure the continuation of introduction into the Union of that wood. (4) In view of the experience gained during the application of Implementing Decision (EU) 2017/204, it is appropriate to continue applying its requirements under this Decision. (5) However, on the basis of information obtained during a Commission audit in the Unites States of America in January 2018, and of the information provided by the National Plant Protection Organization of the Unites States of America during and after that audit, it is appropriate to call for more stringent inspection and supervision of ash wood in the United States of America. For that purpose, specific conditions should be set out concerning audit of records, procedures and labelling, pre-shipment inspections and monitoring at approved sawmills. (6) For a better assessment of how this Decision is applied, Member States should provide the Commission and the other Member States with information on the imports made. (7) For reasons of clarity and legal certainty, Implementing Decision (EU) 2017/204 should be repealed. (8) This Decision should apply until 30 June 2020, to allow for the review of its implementation by that time. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Authorisation to provide for derogation By way of derogation from Article 5(1) of Directive 2000/29/EC in conjunction with point 2.3 of Section I of Part A of Annex IV to that Directive, Member States may authorise the introduction into their territory of wood of Fraxinus L. originating or processed in the United States of America (specified wood) which, prior to its movement out of the United States of America, satisfies the conditions set out in the Annex to this Decision. Article 2 Phytosanitary certificate 1. The specified wood shall be accompanied by a phytosanitary certificate issued in the United States of America, in accordance with Article 13a(3) and (4) of Directive 2000/29/EC, certifying freedom from harmful organisms after inspection. 2. The phytosanitary certificate shall include under the heading Additional declaration the following elements: (a) the statement In accordance with European Union requirements laid down in Commission Implementing Decision (EU) 2018/1203; (b) the bundle number(s) corresponding to each specific bundle being exported; (c) the name of the approved facility(ies) in the United States of America. Article 3 Reporting of importation The Member State of importation shall provide the Commission and the other Member States, by 31 December of each year, with information on the amounts of consignments of specified wood imported pursuant to this Decision during that year. Article 4 Notification of non-compliance Member States shall notify the Commission and the other Member States of each consignment not complying with this Decision. That notification shall take place no later than two working days after the date of the interception of such a consignment. Article 5 Repeal of Implementing Decision (EU) 2017/204 Implementing Decision (EU) 2017/204 is repealed. Article 6 Date of expiry This Decision shall expire on 30 June 2020. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 August 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2017/204 of 3 February 2017 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in the United States of America, and repealing Implementing Decision (EU) 2015/2416 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire.(OJ L 32, 7.2.2017, p. 35). ANNEX 1. Processing requirements The processing of the specified wood must fulfil all of the following requirements: (a) Debarking The specified wood is debarked, with the exception of any number of visually separate and clearly distinct small pieces of bark which comply with one of the following requirements: (i) they are less than 3 cm in width (regardless of length) or (ii) if they are greater than 3 cm in width, the total surface area of each individual piece of bark is less than 50 cm2. (b) Sawing The specified sawn wood is produced from debarked round wood. (c) Heat treatment The specified wood is heated through its profile to at least 71 °C for 1 200 minutes in a heat chamber approved by the Animal and Plant Health Inspection Service (APHIS), or an agency approved by APHIS. (d) Drying The specified wood is dried following industrial drying schedules of at least two-week duration, recognised by APHIS. The final moisture content of the wood shall not exceed 10 % expressed as a percentage of dry matter. 2. Requirements for facilities The specified wood must be produced, handled or stored in a facility which fulfils all the following requirements: (a) it is officially approved by APHIS, or an agency approved by APHIS, pursuant to its certification programme concerning the harmful organism Agrilus planipennis Fairmaire; (b) it is registered in a database published on the APHIS website; (c) it is audited by APHIS, or an agency approved by APHIS, at least once per month and it has been concluded that it complies with the requirements of this Annex. In the case these audits are performed by an agency approved by APHIS, APHIS must carry out six-monthly audits of this work. The six-monthly audits shall include the verification of the procedures and documentation of the agency and audits at approved facilities; (d) it uses equipment for the treatment of the specified wood which has been calibrated consistently with the equipment's manual of operation; (e) it keeps records of its procedures for verification by APHIS or an agency approved by APHIS, including the duration of treatment, temperatures during treatment and, for each specific bundle to be exported, the compliance check and final moisture content. 3. Labelling Each bundle of the specified wood must visibly display both a unique bundle number and a label with the words HT-KD or Heat Treated-Kiln Dried. That label must be issued by, or under the supervision of, a designated officer of the approved facility after verifying that the processing requirements set out in point 1 and the requirements for facilities set out in point 2 have been complied with. 4. Pre-export inspections The specified wood destined for the Union must be inspected before export by APHIS, or an agency approved by APHIS, to ensure that the requirements laid down in points 1 and 3 are met.